Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered. 

Response to Arguments
	Applicant argues that Canavor does not disclose providing an API for storing user data on a private storage of the user.  The examiner disagrees.  It appears that applicant is applying a narrow definition for what “private storage of the user” entails.  Applicant argues that the claim does not encompass a website storing a user account as private account information as “a private storage of the user.”  However, applicant’s specification and claims provide no further guidance as to what constitutes a “private storage of the user.”  A user’s private account information under BRI would be a private storage of the user.  Applicant appears to imply that a private storage of a user is a storage that is owned and controlled by the user, but such an interpretation is narrower than what the phrase could be interpreted under BRI.  Applicant is welcome to amend the claims to include such an interpretation should it be supported by the specification.  Until then, applicant’s arguments are not commensurate with the scope of the claims and are not persuasive. Thus the art rejection is maintained.
	With regard to the 101 rejection, applicant argues that the claims do not recite a judicial exception.  Further, applicant argues that the claims recite significantly more/practical application.  The examiner disagrees.  The claims are directed to recommending an item for purchase, which is a fundamental economic practice.  The claims do not recite significantly more or a practical application because the claims do not describe how the recommendation is achieved except by a machine learning technique, which seeks to monopolize all ways of providing recommendations using machine learning.  Therefore, the claims do not recite a practical application nor significantly more.  The 101 rejection is therefore maintained.  
It is noted that should applicant better define “a private storage of the user” to applicant’s intended definition and how that data is utilized in a machine learning technique to determine a recommendation, it would go a long way toward overcoming the 101 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-, 3-6, 8, 10-13, 15, 17-19, 21-23 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to recommending an item for purchase which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
responsive to the user during a registration to at least one ecommerce website providing an application program interface (API) for storing user data on a private storage of the user, enabling, by one or more processors, the at least one ecommerce website to invoke the API to gather the user data associated with interactions of the user on the ecommerce website
analyzing the user data stored on the private storage using machine learning (ML) techniques; 
training a private profile ML model that is stored on the private storage of the user using the analyzed user data to predict product recommendations for the user; and 
responsive to the user browsing the at least one ecommerce website, enabling, the at least one ecommerce website to activate the trained private profile ML model to provide the predicted product recommendations for the user; and
program instructions to continuously updated the trained private profile ML model based on user interactions and user inputs of the user with the at least one ecommerce website. 


This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
One or more processors.

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 3-6, 21 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 are rejected under 35 USC 103 as being unpatentable over US 9,712,520, Canavor et al. (hereafter Canavor) 

1. A computer-implemented method for constructing private profile machine learning models for recommending products to a user, the computer-implemented method comprising: 
Responsive to the user during a registration to at least one ecommerce website providing an application program interface (API) for storing user data on a private storage of the user, enabling by the one or more processors, the at least one website to invoke the API to gather the user data associated with interactions of the user on the ecommerce website; (Canavor 14:19-35 has a user profile as part of a user account; note that a private storage of the user, without more, simply indicates that it is inaccessible to the general public, the website creates a user account and stores it as private account information about the user;  further, as these are software modules, they, by definition, utilize API to transfer data to each other, see attached NPL: What is an API, definition)
analyzing, by the one or more processors, the user data stored on the private storage using machine learning (ML) techniques; (Canavor 12:25-49 analyzes data collected about the user; see generally columns 11-14 discussing analyzing user data) 
training, by the one or more processors, a private profile ML model that is stored on a private storage of the user using the analyzed user data to predict product recommendations for the user; (Canavor 14:19-35 has a user profile that is unique to the user and is not available to the general public; 14:42-67 determines and provides an targeted advertisement for a product)
responsive to the user browsing the at least one ecommerce website, enabling by the one or more processors, the at least one ecommerce website to activate the trained private profile ML model to provide the predicted product recommendations for the user. (Canavor 9:35-52 obtains permission to access the user profile; 14:42-67 provides a targeted advertisement for the user based on the user’s profile as the user is browsing the site)
program instructions to continuously update the trained private profile ML model based on user interactions and user inputs of the user with the at least one ecommerce website.  (Canavor 13:4-16 continuously updates the classifier by analyzing the user inputs; see 12:46-63 discussing analyzing user interactions on the site and columns 11-14 discussing analyzing user data)

Canavor does not disclose using machine learning techniques and a machine learning model. 
However, it would have been obvious to use a machine-learned model for determining products under KSR as it represents both applying a known technique to a known device ready for improvement to yield predictable results and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as evidenced by the following articles:

Google says machine learning is the future. So I tried it myself, Alex Hern June 28, 2016;
Recommended For You: How machine learning helps you choose what to consume next, Jennifer Wei, August 28, 2017;
Machine Learning: What it is and why it matters, SAS, Jan 7, 2014.

In each article, it describes how machine learning is the future of computing and SAS and Harvard in particular indicates that machine learning will transform recommendations.  Thus, these articles indicate that machine learning is a known technique to a known device (Canavor’s process) ready for improvement and also known work in another field of endeavor (machine learning) based on design incentives to improve recommendations as taught by the various NPL articles.

Claims 8, and 15 are rejected under a similar rationale.


3. The computer-implemented method of claim 1, wherein the user data includes product images and text descriptions of products that the user interacted with on the ecommerce website.  (Canavor 7:50-8:3 monitors the clickstream of the user; 8:44-65 disclose images and text descriptions on the webpage)

Claims 10 and 17 are rejected under a similar rationale.

4. The computer-implemented method of claim 1, wherein enabling the at least one ecommerce website to invoke the API to gather the user data comprises: injecting, by the one or more processors, a JavaScript in a web application of the ecommerce website that tracks interactions and events of the user and stores the interactions and the events of the user as the user data in the private storage of the user.  (Canavor 8:11-26 indicates this could be performed via Javascript) 

Claims 11 and 18 are rejected under a similar rationale.

6. The computer-implemented method of claim 1, further comprising: 
collecting, by the one or more processors, inferred data based on the analyzed user data; and (Canavor 8:10-26 infers characteristics of the user based on the user data)
wherein training the private profile ML model comprises: training, by the one or more processors, the private profile ML model using the inferred data.  (As with claim 1, it would have been obvious to utilize machine learning techniques as applying a known technique to a known device ready for improvement to yield predictable results and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces)

Claim 13 is rejected under a similar rationale.

Claims 5, 12, 19 are rejected under 35 USC 103 as being unpatentable over Canavor in view of US 2015/0379732 Sayre, III, et al. (hereafter Sayre)

5. The computer-implemented method of claim 1, wherein analyzing the user data stored on the private storage using the ML techniques comprises: 
analyzing, by the one or more processors, product images of the user data using object detection, color detection, and text detection to identify preferences of the user for a particular product, wherein the preferences include at least one of product type, color, and pattern; and (Sayre ¶17, 24-29 analyzes images and metadata related to the image to determine user preferences) 
analyzing, by the one or more processors, text descriptions of the user data using supervised text classification ML algorithms to capture additional preferences of the user from metadata of the text descriptions, wherein the additional preferences include at least one of price, size, return policy, and user rating.  (Sayre ¶29 includes price preferences; see also ¶34 size preferences; as with claim 1, it would have been obvious to utilize machine learning techniques as applying a known technique to a known device ready for improvement to yield predictable results and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces) 

Claims 12 and 19 are rejected under a similar rationale. 

Claims 21-23 are rejected under 35 USC 103 as being unpatentable over Canavor in view of US 2012/0317067, Whitman et al. (hereafter Whitman).
21.  The computer-implemented method of claim 1, wherein analyzing the user data stored on the private storage using the ML techniques comprises: applying, by the one or more processors, a higher weightage to images and events that occur at an order confirmation page than a weightage applied to images and events that occur at a product catalogue page.  

Canavor does not disclose applying, by the one or more processors, a higher weightage to images and events that occur at an order confirmation page than a weightage applied to images and events that occur at a product catalogue page.  However, Whitman ¶23 discloses giving implicit item page view data may be given one fifth the weight of an explicit item purchase data.  It would have been obvious to modify the system of Canavor to include the weighing of data for the purposes of determining which data successfully elicits actions from users as taught by Whitman (¶14). 

Claims 22-23 are rejected under a similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684